REJOINDER
Claims 12 and 14-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-11 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/18/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Tristan Fuierer on 02/03/2021.

The application has been amended, in full, as follows: 

1.    (Currently Amended) A process for producing a nanoparticle

a)    mixing an ester polymer conjugate with a biologically active compound in an organic medium, and

b)    desolvating the ester polymer conjugate by means of adding alcohol and water, in the presence of a divalent metal,

wherein the ester polymer conjugate is a conjugate of poly(methyl vinyl ether-co-maleic anhydride) with a hydroxyl-terminated molecule, wherein said hydroxyl-terminated molecule is selected from a polyethylene glycol and a derivative thereof containing a hydroxyl-terminal reactive group.

2.    	(Currently Amended) The process according to claim 1 wherein step b) is performed by 

3.    	(Previously Presented) The process according to claim 1, wherein the weight ratio between the ester polymer conjugate and the biologically active compound in the mixture of step a) is 1:0.01-0.20.

4.    	(Currently Amended) The process according to claim 1, wherein the ester polymer conjugate is obtainable by a process comprising the steps of:





5.    (Previously Presented) The process according to claim 4 which further comprises purifying the ester polymer conjugate.




7.    (Previously Presented) The process according to claim 1, wherein the hydroxyl-terminated molecule is a polyethylene glycol selected from the group consisting of polyethylene glycol 1,000 

8.    (Previously Presented) The process according to claim 1, wherein the polyethylene glycol derivative containing a hydroxyl-terminal reactive group is a polyoxyethylene alkyl ether.

9.    (Previously Presented) The process according to claim 8, wherein the polyoxyethylene alkyl ether is a polyethylene glycol methyl ether.

10.    (Previously Presented) The process according to claim 9, wherein the polyethylene glycol methyl ether is selected from the group consisting of methoxy-polyethylene glycol 1,000 
 
11.    (Previously Presented) The process according to claim 1, wherein the biologically active compound is an anti-tumor agent.

12.    (Previously Presented) A nanoparticle obtained by a process according to claim 1.

13.    (Cancelled)

14.    (Previously Presented) A pharmaceutical composition comprising i) at least one nanoparticle according to claim 12, and ii) a pharmaceutically acceptable carrier or vehicle.

15.    (Previously Presented) The pharmaceutical composition according to claim 14, further comprising an antitumor agent.

16.    (Currently Amended) The pharmaceutical composition according to claim 15 selected from the group consisting of:

a pharmaceutical composition comprising:







wherein all the proportions are by weight with respect to the total weight of the composition; a pharmaceutical composition comprising:









wherein all the proportions are by weight with respect to the total weight of the composition; and a pharmaceutical composition comprising:







wherein all the proportions are by weight with respect to the total weight of the composition.

17.    (Cancelled)

18.    (Previously Presented) The process according to claim 1, wherein the organic medium is acetone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612